92 F.3d 1203
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.David J. INSTANCE, Plaintiff/Cross-Appellant,v.ON SERTS SYSTEMS, INC., and Longford EquipmentInternational, Ltd., Defendants-Appellants.
Nos. 96-1112, 96-1144.
United States Court of Appeals, Federal Circuit.
April 23, 1996.
ORDER DISMISSING APPEAL NO. 96-1144

1
Plaintiff/Cross-Appellant, David J. Instance, having brought a motion for voluntary dismissal of Appeal No. 96-1144, and the Court having considered the motion, and for good cause shown:


2
IT IS HEREBY ORDERED that Appeal No. 96-1144 is dismissed with each side to bear its own costs.